Citation Nr: 1142700	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post operative left frontal meningioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. When resolving all reasonable doubt in the Veteran's favor, post operative left frontal meningioma is attributable to his military service.     


CONCLUSION OF LAW

Given the benefit of the doubt to the Veteran, the criteria for service connection for post operative left frontal meningioma have been met. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

In a December 2008 substantive appeal, via a VA Form 9, the Veteran asserted that his tumor, which was surgically removed in 2007, should have been discovered while in the military when he complained about headaches. Most recently at the August 2011 Board hearing, he testified that since the surgery, he self-medicates for headaches, lower vision, and feelings of weakness in the morning. The Veteran contends that service connection is warranted for post operative left frontal meningioma. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reflects his complaints of headaches during service in January 1976 and February 1977. However, upon discharge from service, the December 1995 separation examination report revealed no neurological abnormalities. 

After separation from service, VA outpatient treatment records reveal the Veteran entered the emergency department in November 2007 with complaints of weakness and feeling faint during the past 24 hours, lack of appetite, nausea, intermittent blurry vision, and a left-sided headache. Objective findings of right-sided weakness were noted. A computed tomography (CT) scan of the Veteran's brain showed a dural based lesion within the frontal region and the appearance was noted as typical for a meningioma. He was diagnosed with a left frontal dural based lesion. The lesion was noted as surgically accessible, slow growing in size, reached a point that surgery would be considered, and a possible explanation for the objective findings of right-sided weakness. Approximately two weeks later, the Veteran underwent a left frontal craniotomy for the removal of the lesion. In December 2007, he was seen by Dr. R. T. for stitch removal and was released without limitations. 

Most recently, at the August 2011 Board hearing, the Veteran testified that he continues to experience headaches, low vision, and weakness in the morning since the November 2007 surgery. The headaches lasts for approximately 8 to 10 hours once to twice per month and his vision gets lower for approximately three hours about once every two weeks. In spite of these complaints, he noted that he does not seek treatment for the headaches and vision symptoms.     

The Board has carefully reviewed the evidentiary record and finds that service connection is warranted for post operative left frontal meningioma. 

The Veteran is competent to report that he experienced headaches during service, which is supported by the January 1976 and February 1977 service treatment records documenting such complaints. See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that the Veteran is competent to provide evidence of which he has personal knowledge that came through the use of his senses). Thus, the Board concedes that such symptomatology was incurred during service.  

On the other hand, it must be noted that the Veteran is not competent to state that the headaches he suffered during service were manifestations of his post-service left frontal meningioma, as this assertion requires a medical opinion or objective medical evidence. As such, the Board finds that an August 2008 VA outpatient treatment statement is the most probative evidence regarding the claim on appeal. Dr. R. T., Chief of Neurosurgery, reported in this statement that it was "more likely than not [that the Veteran's] tumor was present not only in 1996, but also likely in 1986 and before." He explained that "[t]hese are slow growing tumors. . . . [I]f the neurological exam[ination] was normal and his headaches only occasional, there was probably not an indication to perform brain imaging at the time of discharge." With regard to effects from the November 2007 surgery, "[t]he compression by a large tumor and subsequent surgery caused encephalomalacia of the left frontal lobe of the [the Veteran's] brain . . . [which] has affected [the Veteran's] mood and affect, symptoms usually seen with lesions of the frontal lobes of the brain." The Veteran also reported at the August 2011 Board hearing that Dr. R. T. took a look at the service treatment records. There is no contrary competent medical opinion of record.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for post operative left frontal meningioma. 


ORDER

Entitlement to service connection for post operative left frontal meningioma is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


